 
 
IV 
108th CONGRESS
2d Session
H. RES. 632 
IN THE HOUSE OF REPRESENTATIVES 
 
May 6, 2004 
Mr. Tancredo (for himself, Mr. Smith of New Jersey, Mr. Ryan of Ohio, and Ms. Kaptur) submitted the following resolution; which was referred to the Committee on International Relations
 
RESOLUTION 
Urging the Government of Romania to provide equitable, prompt, and fair restitution to the Romanian Greek Catholic Church, the Roman Catholic Church, the Evangelical Lutheran Church, the Unitarian Church, the Hungarian Reformed Church, the Jewish community, and other affected religious communities for property confiscated by the former Communist government in Romania. 
 
Whereas the Romanian Greek Catholic Church, the Roman Catholic Church, the Evangelical Lutheran Church, the Unitarian Church, the Hungarian Reformed Church, the Jewish community, and other affected religious communities have suffered the confiscation of their property in Romania; 
Whereas on December 1, 1948, the Communist government in Romania enacted legislation which dissolved the Romanian Greek Catholic Church and transferred most of its property to the Romanian Orthodox Church; 
Whereas many Romanian Greek Catholic churches, Roman Catholic churches, Evangelical Lutheran churches, Unitarian churches, Hungarian Reformed churches, and Jewish institutions were closed by the Communist government and many of their secular properties seized; 
Whereas a central element of persecution by the Communist government in Romania was the uncompensated confiscation of real and personal property from individuals and religious communities; 
Whereas on January 2, 1990, the 1948 decree which dissolved the Romanian Greek Catholic Church was abrogated, Greek Catholics began to worship openly again and three secretly ordained bishops emerged from hiding; 
Whereas the Romanian Government adopted Law-Decree NR. 126/1990 to lay down legal provisions and procedure for the return of confiscated property that originally belonged to the Greek Catholic Church, stipulating that [t]he property seized by the State pursuant to Decree No. 358/1948 and currently in the possession of the State shall, with the exception of agricultural lands, be returned in their present state to the Romanian Greek Catholic Church United with Rome. For the sole purpose of establishing identification procedures, a commission shall be set up consisting of representatives of the State and the Romanian Greek Catholic Church United with Rome appointed by the Government to draw up the inventories and procedures necessary for restitution; 
Whereas to date, religious communities have reportedly received less than five percent of their former properties; 
Whereas on June 1, 2002, Pope John Paul II urged Romania to return all assets of the Romanian Greek Catholic and Roman Catholic Churches that were confiscated by the Communist government in Romania, stating [i]t’s my sincere hope that, for example, implementation is given—in terms of ecclesiastic structures—to the agreements reached among those responsible of the Orthodox Church, the Catholic Church, and the Holy See; 
Whereas while speaking at a conference on June 3, 2002, regarding the role of churches in Romania's drive to join NATO and the European Union, Romanian President Ion Iliescu refused to actively pursue the restitution of Catholic Church property seized by the former Communist government because [t]he state cannot interfere in restituting churches to the Catholic Church, and added that handing back Catholic property is a bit more complicated because the state cannot interfere in the church hierarchy; 
Whereas the affected religious communities deserve the return of or compensation for property seized by the Communists; 
Whereas since 1990, post-Communist countries in Central and Eastern Europe have grappled with the question of how to redress these wrongful confiscations of property with Romania lagging significantly behind the others; and 
Whereas with respect to the role of the Romanian courts in the restitution process, the Chairman of the United States Commission on Security and Cooperation in Europe observed: In the mid-1990s . . . hundreds of court decisions in favor of property claimants were reversed by the supreme court after they had become final and irrevocable judgments. The European Court of Human Rights has recently ruled that these actions violated the European Convention on Human Rights.: Now, therefore, be it  
 
 That the House of Representatives— 
(1)notes with concern the apparent unwillingness of the Government of Romania to provide equitable, prompt, and fair restitution to the Romanian Greek Catholic Church, the Roman Catholic Church, the Evangelical Lutheran Church, the Unitarian Church, the Hungarian Reformed Church, the Jewish community, and other affected religious communities for property confiscated by the former Communist government in Romania; and 
(2)calls on the Government of Romania— 
(A)to provide fair, prompt, and equitable restitution to the Romanian Greek Catholic Church, the Roman Catholic Church, the Evangelical Lutheran Church, the Unitarian Church, the Hungarian Reformed Church, the Jewish community, and other affected religious communities under Romanian law and in accordance with the Constitution of Romania and all applicable international agreements to which Romania is a party; 
(B)to respect the constitutional rights of existence and practice of the Romanian Greek Catholic Church, the Roman Catholic Church, the Evangelical Lutheran Church, the Unitarian Church, the Hungarian Reformed Church, the Jewish community, and other affected religious communities, and to fully enforce all court decisions regarding the restitution of or access to seized properties; 
(C)to stop the demolition and dismemberment of Greek Catholic churches and to immediately ensure the security of all Greek Catholic churches and other buildings from the 18th and 19th centuries; 
(D)to provide restitution for the property rights of all agricultural and forestry lands belonging to the Romanian Greek Catholic Church, the Roman Catholic Church, the Evangelical Lutheran Church, the Unitarian Church, the Hungarian Reformed Church, the Jewish community, and other affected religious communities; 
(E)to repeal Law-Decree NR. 126/1990, as the transfer of juridical duties of a state to a mixed ecclesiastic committee has proven ineffectual and seriously hampers the ability of the Romanian Greek Catholic Church to seek redress, and to allow the claims submitted under Law-Decree NR. 126/1990 to be heard by an independent, unbiased, nonreligious commission; and 
(F)to ensure that the special commission instituted under Law 501/2002 considers the thousands of applications for restitution in an open, transparent, and prompt manner, and expeditiously issues decisions on the return of properties to religious communities. 
 
